EXHIBIT B
From: Clare Boone <clare.boone@yale.edu>
Sent: Wed, Mar 31, 2021 12:51 PM
To: Melissa Matey <Melissa.Matey@la.gov>
Subject: Public Records Request

Hello,

Please find attached a letter requesting public records relating to the Louisiana State Police. If
you are not the custodian of the requested records, please direct me to the proper custodian.

Thank you for your assistance on this matter.

Best,
Clare Boone




                                                 B1
March 31, 2021

Lt. Melissa Matey
Louisiana State Police Public Affairs Unit
Attn: Public Records Request
Melissa.Matey@la.gov

Via Electronic Mail

Re: Public Records Act Request

Dear Public Records Custodian:

Under the Louisiana Public Records Act § 44:1 et seq., I am requesting an opportunity to
inspect or obtain copies of the following public records:

   1. Public records that provide the names of all Louisiana State Police employees, including
      law enforcement personnel, that were present in the vicinity of the Crescent City
      Connection on June 3, 2020 around 10:00 pm, in response to the Black Lives Matter
      protest at that date and time.
   2. All records that document the response of Louisiana State Police to the protest at the
      Crescent City Connection on June 3, 2020 around 10:00 pm, including documentation of
      equipment or weapons deployed (e.g., tear gas, non-lethal projectiles, helicopters, tanks)
      and documentation of any use of force that occurred.
   3. Public records reflecting the current policies, practices, and procedures of the Louisiana
      State Police regarding the use of force and of less-lethal weapons at demonstrations.

If the requested records exist in electronic form, please provide them in such form. If not, please
provide hard copies of the requested materials. If there is a copying or production fee that
exceeds $50, please contact me to let me know the total cost before proceeding. If you determine
that some portions of the requested records are exempt from disclosure, please provide the
portions that can be disclosed. Additionally, if specific data or documents are not available or not
available in the format requested, please provide documents that contain as much of the
requested information as is available and/or the closest approximation to this information that is
available. If responsive records do not exist, please so advise.

Section 44:32(D) of the Louisiana Public Records Act requires a response within three business
days. If access to the records I am requesting will take longer than that time period, please
contact me with information about when I might expect copies or the ability to inspect the
requested records.




                                                 B2
If you deny any or all of this request, please cite each specific exemption you feel justifies the
refusal to release the information and notify me of the appeal procedures available to me under
the law.

Should you have any questions or need any information regarding the above request, please
contact me at clare.boone@yale.edu or (717) 814-1858. Thank you for your assistance on this
matter.

Sincerely,



Clare Boone




                                                 B3
From: Jamie Fletcher <Jamie.Fletcher@la.gov>
Sent: Wed, Mar 31, 2021 2:53 PM
To: Clare Boone <clare.boone@yale.edu>
CC: Melissa Matey <Melissa.Matey@la.gov>, Faye Morrison <Faye.Morrison@la.gov>,
Nick Manale <Nick.Manale@la.gov>,
Subject: PRR - Crescent City Connection / Black Lives Matter

Good afternoon Ms. Boone,

Attached please find Faye Morrison’s response to the subject public records request.

Have a great day,

Jamie Fletcher
Administrative Assistant 6
Public Safety Services
Office of Legal Affairs
225-925-3757
985-232-3411 (cell)
225-925-4624 (fax)
Email: Jamie.Fletcher@la.gov




                                               B4
B5
B6
From: Faye Morrison <Faye.Morrison@la.gov>
Sent: Fri, Apr 9, 2021 11:17 AM
To: Clare Boone <clare.boone@yale.edu>
CC: Melissa Matey <Melissa.Matey@la.gov>,
Nick Manale <Nick.Manale@la.gov>
Subject: RE: PRR - Crescent City Connection / Black Lives Matter

Clare: attached please find the single page document responsive to your request. With best
regards, I am, fdm

Faye Dysart Morrison
Assistant Secretary, DPS Office of Legal Affairs
7979 Independence Boulevard
Baton Rouge, Louisiana 70806
P. O. Box 66614
Baton Rouge, Louisiana 70896
225-925-6103 (Office)
225-718-2691 (Cell)
225-925-4624




                                              B7
B8
From: Clare Boone <clare.boone@yale.edu>
Sent: Fri, Apr 9, 2021 1:41 PM
To: Faye Morrison <Faye.Morrison@la.gov>
CC: Melissa Matey <Melissa.Matey@la.gov>,
Nick Manale <Nick.Manale@la.gov>
Subject: RE: PRR - Crescent City Connection / Black Lives Matter

Ms. Morrison,

Please find attached a letter responding to the single page document that was produced. For your
convenience, I'm also attaching my letter from March 31.

Best regards,
Clare Boone




                                               B9
April 9, 2021

Faye Dysart Morrison
Assistant Secretary, DPS Office of Legal Affairs
Faye.Morrison@la.gov

Via Electronic Mail

Re: Public Records Act Request

Dear Ms. Morrison,

I am in receipt of the single page document that was sent today in response to my Public Records
Request on March 31. Your timely response is greatly appreciated. However, in my March 31
letter, I requested three distinct types of information. Specifically, I requested an opportunity to
inspect or obtain copies of the following public records:

   1. Public records that provide the names of all Louisiana State Police employees, including
      law enforcement personnel, that were present in the vicinity of the Crescent City
      Connection on June 3, 2020 around 10:00 pm, in response to the Black Lives Matter
      protest at that date and time.
   2. All records that document the response of Louisiana State Police to the protest at the
      Crescent City Connection on June 3, 2020 around 10:00 pm, including documentation
      of equipment or weapons deployed (e.g., tear gas, non-lethal projectiles, helicopters,
      tanks) and documentation of any use of force that occurred.
   3. Public records reflecting the current policies, practices, and procedures of the
      Louisiana State Police regarding the use of force and of less-lethal weapons at
      demonstrations.

Please provide the specific records that were requested. If some or all of these records do not
exist, please notify me in writing and specify which of the requested documents do not exist. If
these records exist but cannot be produced, please cite each specific exemption you feel justifies
the refusal to release the information and notify me of the appeal procedures available to me
under the law.

Thank you for your assistance on this matter.

Sincerely,

Clare Boone




                                                B10
